—Yesawich Jr., J.
Appeal from a judgment of the County Court of Albany County (Breslin, J.), rendered March 11, 1997, convicting defendant upon his plea of guilty of the crime of attempted burglary in the second degree.
In August 1996, defendant was indicted on charges of burglary in the second degree and petit larceny. He subsequently entered into a plea bargaining agreement, pleading guilty to the crime of attempted burglary in the second degree in full satisfaction of the indictment. At sentencing, defendant stated that he was waiving his right to appeal and, more specifically, that he was waiving his right to challenge his prison sentence of 3V4 to 6V2 years as harsh and excessive.
Defendant has nonetheless appealed, contending that his *723sentence was harsh and excessive and should be modified in the exercise of this Court’s discretion. A review of the record, however, discloses that County Court engaged in an exhaustively thorough colloquy with defendant prior to the imposition of sentence and that defendant, having been fully apprised of the consequences of his actions by both County Court and defense counsel, proceeded to waive his right to appeal, including his right to challenge the severity of his sentence. We conclude that defendant’s waiver was knowing, intelligent and voluntary. In the absence of any circumstances that would dictate a contrary result, that waiver will be enforced by this Court (see, People v Allen, 82 NY2d 761, 763; see also, People v Hildago, 91 NY2d 733, 736-737).
Crew III, J. P., Spain, Carpinello and Graffeo, JJ., concur. Ordered that the judgment is affirmed.